DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of January 4, 2021. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 4, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The use of the terms “WI-FI” in paragraph 37, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker et al. (US Pub. No. 2017/0323573).
Regarding claim 1, Decker teaches a display device for providing a graphical interface for displaying flight-related information to a pilot (see at least Decker para 54: "The flight plan and its various items of information related in particular to the corresponding trajectory calculated by the FMS can be displayed for consultation on the part of the crew by display devices, also called man-machine interfaces,"); an interface device for receiving information from the pilot and allowing the pilot to interact with the graphical interface displayed on the display device (see at least Decker para 60: "The guidance function 200 provides in particular the automatic pilot or one of the man-machine interfaces with appropriate controls making it possible to guide the aircraft in lateral and vertical geographical planes (altitude and speed) so that said aircraft follows the trajectory provided in the initial flight plan."); a memory operable to store a database related to a flight plan, the database including a first position of descent for the aircraft, a plurality of altitude constraints, and a first path of descent including a vertical trajectory between the first position of descent and a downstream altitude point (see at least Decker para 55: "The database NAV DB 130 may for example comprise the following elements: geographical points, beacons, airways, departure procedures, arrival procedures and altitude, speed or slope constraints."); receive, from the database related to a flight plan, a first position of descent for the aircraft, a plurality of altitude constraints including the downstream altitude point, and a first path of descent including a vertical trajectory between the first position of descent and the downstream altitude point (see at least Decker para 56: "A capability of the FMS, named TRAJ 120 in FIG. 1, makes it possible to calculate a lateral trajectory for the flight plan defined by the FPLN capability 110. The TRAJ capability 120 constructs in particular a continuous trajectory on the basis of points of an initial flight plan while complying with the aircraft performance ratings provided by the database PERF DB 150."); perform at least one modification to the first path of descent, including: determine, based on a comparison of the first position of descent and the position of the aircraft, a deviation between the first position of descent and the position of the aircraft (see at least Decker para 74-75: "A method 300 according to the invention is a method for automatically adapting the vertical profile of an aircraft…For example, the method can be executed if an altitude deviation with a reference vertical profile is detected."); determine, when the position of the aircraft deviates from the first position of descent, a second position of descent based on the position of the aircraft (see at least Decker para 110: "In one embodiment of the invention, step 302b consists in determining the predicted state of the aircraft at a predefined temporal horizon, according to the current guidance preset."); calculate a second path of descent based on the second position of descent and the downstream altitude point, the second path of descent including a vertical trajectory between the second position of descent and the downstream altitude point (see at least Decker para 84: "In other embodiments of the invention, the selection of an altitude constraint, and the subsequent calculation of flight presets, are performed on the basis of a predicted state of the aircraft, for example the predicted initial state of the aircraft propagated according to the current guidance preset for a predefined duration after the instant of the calculation"); determine, by analyzing the plurality of altitude constraints, whether the second path of descent complies with the plurality of altitude constraints (see at least Decker para 114: "A first sub-step 331b of validating compliance with the altitude constraint according to the vertical profile prediction;"); recalculate, when the second path of descent does not comply with one or more of the plurality of altitude constraints, the second path of descent so that the vertical trajectory between the second position of descent and the downstream altitude point complies with the plurality of altitude constraints (see at least Decker para 95, 96, 103: "If compliance with the constraint is not validated, the method 300 comprises a step 350 of determining the existence of a following altitude constraint to be complied with...If a following altitude constraint exists, the method 300 comprises a step 360 of selecting a following altitude constraint to be complied with...Step 320 of calculating a vertical-profile prediction can be performed on the initial altitude constraint, selected in step 310, or on a following constraint, selected in step 360. According to various embodiments of the invention, the calculation of a vertical-profile prediction so as to comply with a constraint selected in step 360 can be performed according to the position and the current flight preset of the aircraft."); cause the display device to display the recalculated second path of descent to the pilot on the interface device; and send an indication to the pilot to cause the aircraft to initiate the recalculated second path of descent (see at least Decker para 93: "Step 340 of assigning the vertical-profile prediction can also comprise the displaying of the predicted vertical profile to a pilot of the aircraft, thereby allowing the pilot of the aircraft to manually follow the predicted vertical profile thus defined."). While Decker does not explicitly teach a processor communicatively coupled with the interface device and operatively coupled with the display device and the memory. Decker does teach the invention operating on a computer (see at least Decker para 30: "The invention also relates to a computer program product comprising program code instructions recorded on a computer-readable medium for automatically adapting a vertical profile of an aircraft when said program operates on a computer…").It is well known in the art to have a processor coupled with an interface device, a display, and memory, for example a personal computer has a processor and memory and is connected to a monitor (display) and a keyboard and mouse (interface). Therefore, it would have been obvious to someone skilled in the art to have a computer comprising a display, memory, and an interface. While Decker does not explicitly have the interface device transmit an indication to initiate descent of the aircraft, the indication to initiate descent of the aircraft being associated with a position of the aircraft, Decker does teach displaying a path for the pilot to manually follow with colored constraints (see at least Decker para 93: “…displaying of the predicted vertical profile to a pilot of the aircraft, thereby allowing the pilot of the aircraft to manually follow the predicted vertical profile thus defined…displaying of various predicted data along the vertical trajectory, for example the fuel level of the aircraft, the speed and the altitude of the aircraft, as well as any other information useful to the pilot at various points of the vertical profile. Display can be carried out in accordance with various colours. For example, a complied with constraint can be displayed in green, whilst a non-complied with constraint can be displayed in amber.”) and that the flight plan consists of a descent phase (see at least Decker para 61: "FIGS. 2a and 2b represent two examples of vertical constraints for the creation of the vertical profile, respectively for discrete altitude constraints, on points of the flight plan, distributed according to climb, cruise and descent phases of a vertical flight plan, and for continuous confinement constraints distributed over a descent phase."). It would have been obvious to someone skilled in the art before the effective filing date to indicate the start of the descent phase to the pilot by coloring the altitude information amber based on the motivation to guide the pilot along the descent path.
Regarding claim 2, Decker remains as applied to claim 1. While Decker does not explicitly teach identifying a furthest downstream violated altitude constraint of the plurality of attitude constraints; determining a first intermediate vertical trajectory between the second position of descent and the furthest downstream violated altitude constraint;  and determining a second intermediate vertical trajectory between furthest downstream violated altitude constraint and the downstream altitude point. Decker does teach re-executing the method periodically until the aircraft has rejoined its reference vertical profile or until the managed vertical mode is re-engaged. (see at least para 105). By reapplying the predicted vertical path to downstream constraints based on naming the downstream constraints "downstream altitude points", a first intermediate trajectory is created between the current position and a downstream constraint. After the downstream constraint is passed the aircraft can follow a second intermediate trajectory that follows its reference vertical profile between the constraint location and the downstream altitude point as seen in Decker figure 7. 
Regarding claim 3, Decker remains as applied to claim 1. Decker further teaches wherein the downstream altitude point comprises an AT constraint at a predefined altitude (see at least Decker para 173: "The reference vertical profile is manifested by the cruise segment 710 and descent segments 711, 712, 713, and 714 complying with the constraints "AT OR BELOW" 720, "AT OR ABOVE" 721, "WINDOW" 722, "AT" 723 ").
Regarding claim 4, Decker remains as applied to claim 1. Decker further teaches wherein the second path of descent includes a flight path angle representing a non-zero slope between the second position of descent and the downstream altitude point (see at least Decker para 141: "The vertical-profile prediction thus obtained therefore makes it possible to rejoin the constraint 432 according to the slope 440b just sufficient to satisfy the constraint 432.").
Regarding claim 7, Decker teaches d a display device for providing a graphical interface for displaying flight-related information to a pilot (see at least Decker para 54: "The flight plan and its various items of information related in particular to the corresponding trajectory calculated by the FMS can be displayed for consultation on the part of the crew by display devices, also called man-machine interfaces,"); an interface device for receiving information from the pilot and allowing the pilot to interact with the graphical interface displayed on the display device (see at least Decker para 60: "The guidance function 200 provides in particular the automatic pilot or one of the man-machine interfaces with appropriate controls making it possible to guide the aircraft in lateral and vertical geographical planes (altitude and speed) so that said aircraft follows the trajectory provided in the initial flight plan."); a memory operable to store a database related to a flight plan, the database including a first position of descent for the aircraft, a plurality of altitude constraints, and a first path of descent including a vertical trajectory between the first position of descent and a downstream altitude point; receive, from the database related to a flight plan, the first position of descent for the aircraft, the plurality of altitude constraints, and the first path of descent including a vertical trajectory between the first position of descent and the downstream altitude point (see at least Decker para 55: "The database NAV DB 130 may for example comprise the following elements: geographical points, beacons, airways, departure procedures, arrival procedures and altitude, speed or slope constraints."); receive, from the database related to a flight plan, the first position of descent for the aircraft, the plurality of altitude constraints, and the first path of descent including a vertical trajectory between the first position of descent and the downstream altitude point; (see at least Decker para 56: "A capability of the FMS, named TRAJ 120 in FIG. 1, makes it possible to calculate a lateral trajectory for the flight plan defined by the FPLN capability 110. The TRAJ capability 120 constructs in particular a continuous trajectory on the basis of points of an initial flight plan while complying with the aircraft performance ratings provided by the database PERF DB 150.") perform at least one modification to the first path of descent, including: determine, based on a comparison of the first position of descent and the position of the aircraft, a deviation between the first position of descent and the position of the aircraft (see at least Decker para 74-75: "A method 300 according to the invention is a method for automatically adapting the vertical profile of an aircraft…For example, the method can be executed if an altitude deviation with a reference vertical profile is detected."); determine, when the position of the aircraft deviates from the first position of descent, a second position of descent based on the position of the aircraft (see at least Decker para 110: "In one embodiment of the invention, step 302b consists in determining the predicted state of the aircraft at a predefined temporal horizon, according to the current guidance preset."); calculate a second path of descent based on the second position of descent and the downstream altitude point, the second path of descent including a vertical trajectory between the second position of descent and the downstream altitude point, the second path of descent complying with the plurality of altitude constraints (see at least Decker para 84: "In other embodiments of the invention, the selection of an altitude constraint, and the subsequent calculation of flight presets, are performed on the basis of a predicted state of the aircraft, for example the predicted initial state of the aircraft propagated according to the current guidance preset for a predefined duration after the instant of the calculation"); cause the display device to display the second path of descent to the pilot on the interface device; and send an indication to the pilot to cause the aircraft to initiate the second path of descent (see at least Decker para 93: "Step 340 of assigning the vertical-profile prediction can also comprise the displaying of the predicted vertical profile to a pilot of the aircraft, thereby allowing the pilot of the aircraft to manually follow the predicted vertical profile thus defined."). While Decker does not explicitly teach a processor communicatively coupled with the interface device and operatively coupled with the display device and the memory. Decker does teach the invention operating on a computer (see at least Decker para 30: "The invention also relates to a computer program product comprising program code instructions recorded on a computer-readable medium for automatically adapting a vertical profile of an aircraft when said program operates on a computer…"). It is well known in the art to have a processor coupled with an interface device, a display, and memory, for example a personal computer has a processor and memory and is connected to a monitor (display) and a keyboard and mouse (interface). Therefore, it would have been obvious to someone skilled in the art to have a computer comprising a display, memory, and an interface. While Decker does not explicitly have the interface device transmit an indication to initiate descent of the aircraft, the indication to initiate descent of the aircraft being associated with a position of the aircraft, Decker does teach displaying a path for the pilot to manually follow with colored constraints (see at least Decker para 93: “…displaying of the predicted vertical profile to a pilot of the aircraft, thereby allowing the pilot of the aircraft to manually follow the predicted vertical profile thus defined…displaying of various predicted data along the vertical trajectory, for example the fuel level of the aircraft, the speed and the altitude of the aircraft, as well as any other information useful to the pilot at various points of the vertical profile. Display can be carried out in accordance with various colours. For example, a complied with constraint can be displayed in green, whilst a non-complied with constraint can be displayed in amber.”) and that the flight plan consists of a descent phase (see at least Decker para 61: "FIGS. 2a and 2b represent two examples of vertical constraints for the creation of the vertical profile, respectively for discrete altitude constraints, on points of the flight plan, distributed according to climb, cruise and descent phases of a vertical flight plan, and for continuous confinement constraints distributed over a descent phase."). It would have been obvious to someone skilled in the art before the effective filing date to indicate the start of the descent phase to the pilot by coloring the altitude information amber based on the motivation to guide the pilot along the descent path.
Regarding claim 8, Decker remains as applied to claim 7. Decker further teaches determine, by analyzing the plurality of altitude constraints, whether the second path of descent complies with the plurality of altitude constraints (see at least Decker para 114: "A first sub-step 331b of validating compliance with the altitude constraint according to the vertical profile prediction;"); and recalculate, when the second path of descent does not comply with one or more of the plurality of altitude constraints, the second path of descent so that the vertical trajectory between the second position of descent and the downstream altitude point complies with the plurality of altitude constraints (see at least Decker para 95, 96, 103: "If compliance with the constraint is not validated, the method 300 comprises a step 350 of determining the existence of a following altitude constraint to be complied with...If a following altitude constraint exists, the method 300 comprises a step 360 of selecting a following altitude constraint to be complied with...Step 320 of calculating a vertical-profile prediction can be performed on the initial altitude constraint, selected in step 310, or on a following constraint, selected in step 360. According to various embodiments of the invention, the calculation of a vertical-profile prediction so as to comply with a constraint selected in step 360 can be performed according to the position and the current flight preset of the aircraft.").
Regarding claim 9, Decker remains as applied to claim 8. While Decker does not explicitly teach identifying a furthest downstream violated altitude constraint of the plurality of attitude constraints; determining a first intermediate vertical trajectory between the second position of descent and the furthest downstream violated altitude constraint; and determining a second intermediate vertical trajectory between furthest downstream violated altitude constraint and the downstream altitude point. Decker does teach re-executing the method periodically until the aircraft has rejoined its reference vertical profile or until the managed vertical mode is re-engaged. (see at least para 105). By reapplying the predicted vertical path to downstream constraints based on naming the downstream constraints "downstream altitude points", a first intermediate trajectory is created between the current position and a downstream constraint. After the downstream constraint is passed the aircraft can follow a second intermediate trajectory that follows its reference vertical profile between the constraint location and the downstream altitude point as seen in Decker figure 7. 
Regarding claim 10, Decker remains as applied to claim 7. Decker further teaches wherein the downstream altitude point comprises an AT constraint at a predefined altitude (see at least Decker para 173: "The reference vertical profile is manifested by the cruise segment 710 and descent segments 711, 712, 713, and 714 complying with the constraints "AT OR BELOW" 720, "AT OR ABOVE" 721, "WINDOW" 722, "AT" 723 ").
Regarding claim 11, Decker remains as applied to claim 7. Decker further teaches wherein the second path of descent includes a flight path angle representing a non-zero slope between the second position of descent and the downstream altitude point (see at least Decker para 141: "The vertical-profile prediction thus obtained therefore makes it possible to rejoin the constraint 432 according to the slope 440b just sufficient to satisfy the constraint 432.").
Regarding claim 14, Decker teaches the automated avionics system comprising a display device for providing a graphical interface for displaying flight-related information to a pilot (see at least Decker para 54: "The flight plan and its various items of information related in particular to the corresponding trajectory calculated by the FMS can be displayed for consultation on the part of the crew by display devices, also called man-machine interfaces,"), an interface device for receiving information from the pilot and allowing the pilot to interact with the graphical interface displayed on the display device (see at least Decker para 60: "The guidance function 200 provides in particular the automatic pilot or one of the man-machine interfaces with appropriate controls making it possible to guide the aircraft in lateral and vertical geographical planes (altitude and speed) so that said aircraft follows the trajectory provided in the initial flight plan."), and a memory operable to store a database related to a flight plan of the aircraft (see at least Decker para 55: "The database NAV DB 130 may for example comprise the following elements: geographical points, beacons, airways, departure procedures, arrival procedures and altitude, speed or slope constraints."); the method comprising: performing at least one modification of the first path of descent, including: receiving, from the database related to a flight plan, a first position of descent for the aircraft, a plurality of altitude constraints, and a first path of descent including vertical trajectory between the first position of descent and a downstream altitude point (see at least Decker para 56: "A capability of the FMS, named TRAJ 120 in FIG. 1, makes it possible to calculate a lateral trajectory for the flight plan defined by the FPLN capability 110. The TRAJ capability 120 constructs in particular a continuous trajectory on the basis of points of an initial flight plan while complying with the aircraft performance ratings provided by the database PERF DB 150.");  determining, based on a comparison of the first position of descent and the position of the aircraft, a deviation between the first position of descent and the position of the aircraft (see at least Decker para 74-75: "A method 300 according to the invention is a method for automatically adapting the vertical profile of an aircraft…For example, the method can be executed if an altitude deviation with a reference vertical profile is detected."); determining, when the position of the aircraft deviates from the first position of descent, a second position of descent based on the position of the aircraft (see at least Decker para 110: "In one embodiment of the invention, step 302b consists in determining the predicted state of the aircraft at a predefined temporal horizon, according to the current guidance preset."); calculating a second path of descent based on the second position of descent and the downstream altitude point, the second path of descent including a vertical trajectory between the second position of descent and the downstream altitude point, the second path of descent complying with the plurality of altitude constraints (see at least Decker para 84: "In other embodiments of the invention, the selection of an altitude constraint, and the subsequent calculation of flight presets, are performed on the basis of a predicted state of the aircraft, for example the predicted initial state of the aircraft propagated according to the current guidance preset for a predefined duration after the instant of the calculation"); causing the display device to display the second path of descent to the pilot on the interface device; and sending an indication to the pilot to cause the aircraft to initiate the second path of descent (see at least Decker para 93: "Step 340 of assigning the vertical-profile prediction can also comprise the displaying of the predicted vertical profile to a pilot of the aircraft, thereby allowing the pilot of the aircraft to manually follow the predicted vertical profile thus defined."). While Decker does not explicitly have the interface device transmit initiate descent of the aircraft, the indication to initiate descent of the aircraft being associated with a position of the aircraft, Decker does teach displaying a path for the pilot to manually follow with colored constraints (see at least Decker para 93: “…displaying of the predicted vertical profile to a pilot of the aircraft, thereby allowing the pilot of the aircraft to manually follow the predicted vertical profile thus defined…displaying of various predicted data along the vertical trajectory, for example the fuel level of the aircraft, the speed and the altitude of the aircraft, as well as any other information useful to the pilot at various points of the vertical profile. Display can be carried out in accordance with various colours. For example, a complied with constraint can be displayed in green, whilst a non-complied with constraint can be displayed in amber.”) and that the flight plan consists of a descent phase (see at least Decker para 61: "FIGS. 2a and 2b represent two examples of vertical constraints for the creation of the vertical profile, respectively for discrete altitude constraints, on points of the flight plan, distributed according to climb, cruise and descent phases of a vertical flight plan, and for continuous confinement constraints distributed over a descent phase."). It would have been obvious to someone skilled in the art before the effective filing date to indicate the start of the descent phase to the pilot by coloring the altitude information amber based on the motivation to guide the pilot along the descent path.
Regarding claim 15, Decker remains as applied to claim 14. Decker further teaches determining, by analyzing the plurality of altitude constraints, whether the second path of descent complies with the plurality of altitude constraints (see at least Decker para 114: "A first sub-step 331b of validating compliance with the altitude constraint according to the vertical profile prediction;"); and recalculating, when the second path of descent does not comply with one or more of the plurality of altitude constraints, the second path of descent so that the vertical trajectory between the second position of descent and the downstream altitude point complies with the plurality of altitude constraints (see at least Decker para 95, 96, 103: "If compliance with the constraint is not validated, the method 300 comprises a step 350 of determining the existence of a following altitude constraint to be complied with...If a following altitude constraint exists, the method 300 comprises a step 360 of selecting a following altitude constraint to be complied with...Step 320 of calculating a vertical-profile prediction can be performed on the initial altitude constraint, selected in step 310, or on a following constraint, selected in step 360. According to various embodiments of the invention, the calculation of a vertical-profile prediction so as to comply with a constraint selected in step 360 can be performed according to the position and the current flight preset of the aircraft.").
Regarding claim 16, Decker remains as applied to claim 15. While Decker does not explicitly teach identifying a furthest downstream violated altitude constraint of the plurality of attitude constraints; and determining a first intermediate vertical trajectory between the second position of descent and the furthest downstream violated altitude constraint. Decker does teach re-executing the method periodically until the aircraft has rejoined its reference vertical profile or until the managed vertical mode is re-engaged. (see at least para 105). By reapplying the predicted vertical path to downstream constraints based on naming the downstream constraints "downstream altitude points", a first intermediate trajectory is created between the current position and a downstream constraint. After the downstream constraint is passed the aircraft can follow a second intermediate trajectory that follows its reference vertical profile between the constraint location and the downstream altitude point as seen in Decker figure 7. 
Regarding claim 17, Decker remains as applied to claim 14. Decker further taches wherein the downstream altitude point comprises an AT constraint at a predefined altitude (see at least Decker para 173: "The reference vertical profile is manifested by the cruise segment 710 and descent segments 711, 712, 713, and 714 complying with the constraints "AT OR BELOW" 720, "AT OR ABOVE" 721, "WINDOW" 722, "AT" 723 ").
Regarding claim 18, Decker remains as applied to claim 14. Decker further teaches wherein calculating a second path of descent further includes determining a flight path angle representing a non-zero slope between the second position of descent and the downstream altitude point (see at least Decker para 141: "The vertical-profile prediction thus obtained therefore makes it possible to rejoin the constraint 432 according to the slope 440b just sufficient to satisfy the constraint 432.").
Claim(s) 5-6, 12-13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decker further in view of Boulle (US Pub. No. 2016/0275800).
Regarding claim 5, Decker remains as applied to claim 4. While Decker teaches determining a slope to rejoin the constraint, Decker does not explicitly teach determining if the angle violates a flight path angle constraint. However Boulle teaches in a similar field of flight path management wherein the processor, interfacing with the memory, is further operable to determine whether the flight path angle violates at least one predetermined flight path angle constraint (see at least Boulle para 11: "Such a solution does not give entire satisfaction. Indeed, this solution may lead to adopting a high descent slope, in order to join up as quickly as possible with the initially intended trajectory, and therefore be a source of discomfort for the passengers of the aircraft, as well as generating an additional workload for managing the speed for the pilot."). It would have been obvious to someone skilled in the art to include an angle limit based on the motivation to keep the passengers comfortable.
Regarding claim 6, Decker remains as applied to claim 1. While Decker teaches determining a slope to rejoin the constraint, Decker does not explicitly teach setting the slope to rejoin the constraint. However Boulle teaches in the similar field of flight path management wherein at least one of the second path of descent or the recalculated second path of descent is calculated based on a selected descent rate. (see at least Boulle para 91: "The predetermined slope is for example adjustable by the pilot within this interval, by means of the device 6 for monitoring parameters."). It would have been obvious to someone skilled in the art to modify Decker with Boulle based on the motivation to allow the pilots to manage the slope and speed of the vehicle.
Regarding claim 12, Decker remains as applied to claim 11. While Decker teaches determining a slope to rejoin the constraint, Decker does not explicitly teach determining if the angle violates a flight path angle constraint. However Boulle teaches in a similar field of flight path management wherein the processor, interfacing with the memory, is further operable to determine whether the flight path angle violates at least one predetermined flight path angle constraint (see at least Boulle para 11: "Such a solution does not give entire satisfaction. Indeed, this solution may lead to adopting a high descent slope, in order to join up as quickly as possible with the initially intended trajectory, and therefore be a source of discomfort for the passengers of the aircraft, as well as generating an additional workload for managing the speed for the pilot."). It would have been obvious to someone skilled in the art to include an angle limit based on the motivation to keep the passengers comfortable.
Regarding claim 13, Decker remains as applied to claim 7. While Decker teaches determining a slope to rejoin the constraint, Decker does not explicitly teach setting the slope to rejoin the constraint. However Boulle teaches in the similar field of flight path management wherein the second path of descent is calculated based on a selected descent rate (see at least Boulle para 91: "The predetermined slope is for example adjustable by the pilot within this interval, by means of the device 6 for monitoring parameters."). It would have been obvious to someone skilled in the art to modify Decker with Boulle based on the motivation to allow the pilots to manage the slope and speed of the vehicle.
Regarding claim 19, Decker remains as applied to claim 18. While Decker teaches determining a slope to rejoin the constraint, Decker does not explicitly teach determining if the angle violates a flight path angle constraint. However Boulle teaches in a similar field of flight path management determining whether the flight path angle violates at least one predetermined flight path angle constraint (see at least Boulle para 11: "Such a solution does not give entire satisfaction. Indeed, this solution may lead to adopting a high descent slope, in order to join up as quickly as possible with the initially intended trajectory, and therefore be a source of discomfort for the passengers of the aircraft, as well as generating an additional workload for managing the speed for the pilot."). It would have been obvious to someone skilled in the art to include an angle limit based on the motivation to keep the passengers comfortable.
Regarding claim 20, Decker remains as applied to claim 14. While Decker teaches determining a slope to rejoin the constraint, Decker does not explicitly teach setting the slope to rejoin the constraint. However Boulle teaches in the similar field of flight path management calculating the second path of descent based on a selected descent rate (see at least Boulle para 91: "The predetermined slope is for example adjustable by the pilot within this interval, by means of the device 6 for monitoring parameters."). It would have been obvious to someone skilled in the art to modify Decker with Boulle based on the motivation to allow the pilots to manage the slope and speed of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bauer et al. (US Pub. No. 2019/0005827) teaches a method of determining a vertical path of an aircraft from its current position. Durand et al. (US Pub. No. 2018/0370645) teaches controlling the energy situation of an aircraft with constraints. Jayathirtha et al. (US Pub. No. 2011/0208374) teaches displaying predicted downpath parameters, including constraints.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.S./Examiner, Art Unit 3663    


/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663